                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                          Plaintiff,                  )
                                                      )
       vs.                                            )       Case No. 15-03141-CV-S-MDH
                                                      )
GAVIN LITTLE,                                         )
                                                      )
                          Defendant.                  )


                                              ORDER

       Before the Court is the government’s Motion for Revocation of Conditional Release. (Doc.

81). The Government moves to revoke Defendant’s conditional release under 18 U.S.C. § 4246

on the grounds that Defendant violated his terms of release, including having positive test results

for methamphetamine. On July 23, 2020, the plaintiff filed a Notice of Violation and Request for

a Warrant after receiving a report from U.S. Probation Officer Nicholas J. Larson, stating that the

defendant had violated his conditions of release, and, as a result of his behaviors and actions, able

to reside in the community and his continued release would create a substantial risk of bodily

injury to another person or serious damage to property of another. (Doc. 73.) In the report, PO

Larson alleged that Defendant was refusing treatment and medication and had made a phone call

to his treatment provider wherein he was “angry, yelling and cursing [and] reminded clinic staff

of his history of violence and stated that he owned a knife.” As a result of this notice of violation,

this Court issued a warrant of arrest for the defendant on July 23, 2020. (Doc. 75.)

       On August 8, 2020, additional information concerning the defendant’s violations of

conditional release were received. Specifically, United States Probation Officer, Paul Skurdall,



                                                  1

         Case 6:15-cv-03141-MDH Document 95 Filed 04/28/21 Page 1 of 4
received Little’s drug test results dated August 6, 2020, from Lake Region Law Enforcement

Center, which showed that Little tested positive results for methamphetamines (M-AMP) and

THC.

       The Governments requests that pursuant to 18 U.S.C. § 4246(f) that the defendant be

remanded to a suitable facility on the ground that, in light of his failure to comply with the

prescribed regimen of medical, psychiatric, or psychological care or treatment, his continued

release would create a substantial risk of bodily injury to another person or serious damage to

property of another.

       The Magistrate Judge held an evidentiary hearing on March 30, 2020. (Doc. 93). At the

hearing, PO Larson testified under oath that he had spoken with and received an

       email from a Dr. McFadden, who was Defendant’s assigned doctor. (Doc. 92 at 3.)

According to PO Larson, Dr. McFadden received a phone call from Defendant, wherein Defendant

said that he was going to refuse his medication and threatened Dr. McFadden by referring to his

violent history and stating that he owned a knife. Id. at 4, 6. Paul Skurdall, U.S. Probation Officer

for the District of North Dakota, was also sworn and testified. Id. at 6. PO Skurdall stated that upon

his arrest, Defendant was drug tested. Id. at 9. The drug test results showed Defendant was positive

for methamphetamine and marijuana. Id. at 9, 14.

       Defendant also testified and was asked if he would be a danger to other people or their

property if he was released. Id. at 16. He answered, “Not at all. I’ll seek the proper – the proper

drug and alcohol treatment to stop using illegal substances that will get me into trouble. I’d rather

stick with my family, my grandmother and my aunt that are willing to take care of me out in the

community.” Id.




                                                  2

         Case 6:15-cv-03141-MDH Document 95 Filed 04/28/21 Page 2 of 4
       The Magistrate Judge recommends that the Motion for Revocation of Conditional Release

be granted. The record in this matter includes: the original order of commitment, which found by

clear and convincing evidence that Defendant suffers from schizophrenia which makes him

dangerous; a risk assessment report by mental health experts who opined he was eligible for release

under specific conditions designed to mitigate the risk of danger associated with his mental illness;

and the order setting forth the specific conditions of release, which he agreed to abide by and did

not challenge. Furthermore, based on the evidence described above, the undersigned finds by a

preponderance that Defendant failed to comply with his prescribed regimen of medical,

psychiatric, or psychological care or treatment by engaging in threatening behavior, and, more

importantly, by not taking his medication as prescribed and by using methamphetamine and

marijuana.

       Defendant, through counsel, objects to the findings of the Magistrate Judge. (Doc. 94).

Defendant argues that the evidence presented at the March 30, 2021 hearing is insufficient as a

matter of law to show that Defendant failed to comply with the prescribed regimen of medical,

psychiatric, or psychological care or treatment, and/or that, in light of this failure, his continued

release would create a substantial risk of bodily injury to another person or serious damage to

property of another. Defendant also objects to any finding that he remains committable under the

provisions of § 4246 and objects to the Magistrate’s order denying an independent mental

evaluation. (Docs. 85, 86). Defendant’s objections are overruled. Considering Defendant’s serious

mental illness and the corresponding risk of dangerous behavior, which is heightened by

noncompliance with medication and use of substances, the Magistrate Judge’s report and

recommendation found continued release would create a substantial risk of bodily injury to others

or serious damage to their property.



                                                 3

         Case 6:15-cv-03141-MDH Document 95 Filed 04/28/21 Page 3 of 4
       Accordingly, it is hereby ORDERED that the Report and Recommendation of the United

States Magistrate Judge is ADOPTED and incorporated herein. (Doc. 93).

       It is FURTHER ORDERED that the Motion for Revocation of Conditional Release is

GRANTED (Doc. 81), and that Defendant’s conditional release be REVOKED.

       It is FURTHER ORDERED that Defendant be, and is hereby, remanded to the custody

of the Attorney General for hospitalization and treatment under the provisions of 18 U.S.C. § 4246.



IT IS SO ORDERED.

DATED: April 28, 2021
                                                       /s/ Douglas Harpool______________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




                                                4

         Case 6:15-cv-03141-MDH Document 95 Filed 04/28/21 Page 4 of 4
